Citation Nr: 1035867	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  05-37 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to include 
as secondary to service-connected rhinitis and posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU), to include consideration on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970.  His 
awards include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2004 and a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Board remanded the Veteran's appeal in April 2009.  However, 
as there has not been substantial compliance with the remand 
directives, the appeal must be remanded again.  Stegall v. West, 
11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

When the Board last reviewed the case in April 2009, it noted 
that the Veteran reported seeking treatment for headaches from a 
private physician, Dr. V.P.B., in Baton Rouge, Louisiana, for 
three years following separation from service, but indicated that 
he was unable to obtain these records.  The Board also noted that 
the May 2004 rating decision included consideration of a March 
1971 statement from Dr. V.P.B. which was not included in the 
claims folder.  On remand, the AMC/RO was instructed to request 
treatment records from Dr. V.P.B. 

In April 2009, the AMC/RO sent the Veteran notice requesting Dr. 
V.P.B.'s contact information, as well as dates of treatment, 
however, to date, the Veteran has not provided a response.  As 
the case is being remanded again, the AMC/RO should again contact 
the Veteran to obtain Dr. V.P.B's contact information in order to 
request any available treatment records.

The Veteran was afforded a VA examination in September 2009 in 
connection with the his headache claim; however, the opinion is 
inadequate.  The examiner provided an extensive review of the 
record and the Veteran's medical history concluding (in the April 
2010 VA examination addendum to the September 2009 VA 
examination) that "[n]o evidence has been presented that 
supports that the [V]eteran's current headache is caused by the 
[V]eteran's service-connected rhinitis and/or service-connected 
PTSD."  The examiner further stated that an "opinion regarding 
the Veteran's headaches being aggravated beyond the normal 
progression of disability by the [V]eteran's service-connected 
rhinitis and/or service-connected PTSD cannot be provided without 
resorting to mere speculation..."  The examiner applied an 
incorrect comparison in addressing whether the Veteran's headache 
disorder was aggravated by his service-connected rhinitis and 
service-connected PTSD, as the examiner did not consider whether 
there was any aggravation as per 38 C.F.R. § 3.310; he only 
considered whether there the Veteran's headaches were "[b]eing 
aggravated beyond the normal progression of disability by the 
Veteran's service-connected rhinitis and/or service-connected 
PTSD..."  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Thus, a new medical examination and opinion are 
necessary to make a determination in this case.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).
 
Further complicating the claim is the Veteran's report during the 
most recent VA examination that he has experienced headaches 
since childhood.  Given that history, the examiner opined that 
the Veteran's headache disorder appears to be the evolution of 
the same headache disorder that preexisted his service.  The 
examiner further reported that, based on the history provided by 
the Veteran, it appears that his headaches were "exacerbated" 
during service.  

It appears that the Veteran is now contending that he had a pre-
existing headache condition that was permanently aggravated by 
his service.  The report of the Veteran's April 1968 pre-
induction examination does not contain any complaints, treatment, 
or diagnosis of a headache condition.  


A veteran will be presumed to have been in sound condition when 
examined, accepted, and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  When no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden falls 
on the government to rebut the presumption of soundness.  
Rebutting the presumption of soundness requires that VA show by 
clear and unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting disability 
was not aggravated during service. Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must show, by clear and unmistakable 
evidence, either that (1) there was no increase in disability 
during service, or that (2) any increase in disability was "due 
to the natural progression" of the condition.  Joyce v. 
Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

Service treatment records show that the Veteran complained of a 
headache in September 1969.  The report of a May 1970 separation 
physical examination is negative for complaints, treatment, or a 
diagnosis of a headache condition.    
 
Given the Veteran's complaints of pre-service headaches on the 
recent September 2009 VA examination, the September 2009 VA 
examiner's opinion that the Veteran's preexisting headaches 
appear to have been exacerbated during service, and the service 
treatment records, an examination and medical opinion based on a 
review of the record are necessary to decide this claim.  38 
C.F.R. § 3.159(c)(4). 

In the prior remand, the Board referred the Veteran's claim for 
TDIU to the Under Secretary for Benefits or Director of 
Compensation and Pension.   

In a February 2010 decision, the Director of Compensation and 
Pension found that entitlement to TDIU on an extraschedular basis 
was not warranted, but noted that record as reviewed at that time 
did not include the opinion the Board had requested regarding 
whether the Veteran's headaches may be secondary to his service-
connected PTSD or rhinitis.  As this case is being remanded for 
another medical opinion to address that specific question, the 
result of which may impact the question of entitlement to TDIU, 
the Board again refers the Veteran's claim of entitlement to TDIU 
on an extraschedular basis to the Director of Compensation and 
Pension for another opinion subsequent to the new VA examination.  
See 38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran in order to obtain 
the names and addresses of all medical care 
providers who have treated him for complaints 
related to his headaches, since May 1970, 
specifically, Dr. V.P.B.  The RO/AMC should 
then obtain and associate those records with 
the claims file.    

2.  After completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination to determine the current nature 
and likely etiology of his headache 
condition.  The claims file must be made 
available to the examiner in conjunction 
with the examination.  All appropriate 
tests and studies should be accomplished and 
all clinical findings should be reported in 
detail.  

Based on the examination and review of the 
record, the examiner should address the 
following:

(a) Does the evidence of record clearly and 
unmistakably show that the Veteran had a 
headache disorder that existed prior to his 
entry onto active duty?

(b) If the answer is yes, does the evidence 
of record clearly and unmistakably show 
that the preexisting headache disorder was 
not aggravated by service or that any 
increase in disability was due to the natural 
progression of the disease?

Please identify any such evidence with 
specificity.

(c) If the answer to either (a) or (b) is no, 
is it at least as likely as not that the 
Veteran's headache disorder had its onset in 
service?

(d) If the answer to (a), (b), or (c) is no, 
is it at least as likely as not that the 
Veteran's headaches have been caused or 
aggravated by his service-connected PTSD 
disability.  If the Veteran's headache 
disability is aggravated by his service-
connected PTSD disability, to the extent 
possible, the examiner is requested to 
provide an opinion as to the approximate 
baseline level of severity of the headaches 
before the onset of aggravation.

(e) If the answer to (a), (b), (c) and (d) is 
no, is it at least as likely as not that 
the Veteran's headaches have been caused or 
aggravated by his service-connected rhinitis 
disability.  If the Veteran's headache 
disability is aggravated by his service-
connected rhinitis disability, to the extent 
possible, the examiner is requested to 
provide an opinion as to the approximate 
baseline level of severity of the headaches 
before the onset of aggravation.

The examiner is advised that aggravation for 
legal purposes is defined as a worsening of 
the underlying disability beyond its natural 
progression versus a temporary flare-up of 
symptoms.

A complete rationale should be provided for 
any opinion expressed.


3.  After completion of the foregoing, (to 
include consideration of whether service 
connection for headaches can be granted on 
any basis) the RO/AMC should refer the case 
to the Director, Compensation and Pension, 
for a determination as to whether the Veteran 
is entitled a total evaluation based on 
individual unemployability on an 
extraschedular basis, under 38 C.F.R. 
§ 4.16(b).  The RO/AMC should include in this 
referral a full statement as to the Veteran's 
service-connected disabilities, employment 
history, education and vocational attainment 
and all other factors having a bearing on the 
issue.  

4.  When the development requested above has 
been completed, readjudicate the issues on 
appeal.  Readjudication of the issue of 
entitlement to service connection for 
headaches, to include as secondary to 
service-connected rhinitis and PTSD should 
include consideration of the prior and 
amended versions of 38 C.F.R. § 3.310.  If 
any decision remains adverse, issue a 
supplemental statement of the case to the 
Veteran and his representative and allow the 
appropriate time for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


